DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Drawings
The drawings file on April 2, 2019 are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 14, 2019 was filed before First Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The Foreign Patent Document filed (citation 1) was not considered as an English translation was not provided.
Non-Patent Literature (citation 6) Bishop was not considered as it was not provided.

Claim Objections
Claims 10 and 18 are objected to because of the following:  independent claims 10 and 18 use the terms EDS and RDS without defining the acronyms. Examiner 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-15, 18 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by U.S. 8,219,574 issued to Jie Liu et al. (“Liu”).


As per claim 1, Liu teaches A system for recording and analyzing a data stream (Liu: column 3, lines 35-45), said system comprising:
an input port adapted for receiving said data stream, said data stream comprises an ordered sequence of data values (Liu: Figure 3, column 6, Lines 6-12, filter component receives the raw time-series signal);
an output port adapted for communicating said data stream to a mass storage device (Liu: Figure 2, ref.nu: 214 (second data repository) and column 5, Lines 62, bridging to, column 6, Line 1, as a second repository 214 and the compressed representation generator can cause the first, second, third timed-series signal to be stored in the data repository (or distributed across multiple data repositories);
a buffer connected to said input port for temporarily storing a predetermined portion of said data stream as said data stream is received by said system (Liu: Figure 2, ref.nu: 202 (First Data Repository) and column 5, Lines 35-47, as First Data Repository can be a memory buffer that is configured to retain the raw time-series signal); and
a controller that identifies a segment, referred to as a new extracted data segment (EDS) of said data stream stored in said buffer, said new EDS satisfying an extraction protocol (Liu: column 7, lines 50-66, as time-series signals  subject to 
compression may be raw time-series signals and/or may be time-series signals that are representative of certain portions of raw time-series signals such as first, second, third time-series signals, Figure 11 reference numbers 1102 (First Data Repository (buffer) and reference number 1104 (plurality of time series signals)) and compares said new EDS to each of a plurality of reference data segments (RDSs) using a first similarity protocol (Liu: column 8, lines 22-54, as create groups of time-series signals that are relatively similar and analyze multiple time-series signals in connection with placing similar signals in the group), said controller storing information identifying said new EDS in an RDS database if said first similarity protocol indicates that said new EDS is similar to one of said RDSs, and said controller creating a new RDS if said new EDS is not similar to any of said RDSs, wherein each RDS comprises a list of said EDSs that were found to be similar to that RDS and said new EDS that caused said controller to create said new RDS  (Liu: column 8, lines 46-55, as Grouper component to group signals together that can be compressed well with amplitude scaling and interval sharing. The grouper component can analyze the time series signals and select at least one base signal, and thereafter group other time-series signals around the base signal.) , (Liu: column 9, lines 19-26, as grouper component can select different base signals and adjust groups. The groups can be computed for different time windows and window size adjusted.) and (Liu: column 9, lines 27-39, as The output grouper component can be a plurality of base and other time-series signals that are placed in groups that include one base signal. Thus, one base signal and a plurality of similar time-series signals.). 
As per claim 2, same as claim arguments above and Liu teaches:
The system of Claim 1 wherein said buffer comprises a FIFO buffer  (Liu: Figure 2, ref.nu: 202 (First Data Repository) and column 5, Lines 35-47, as First Data Repository can be a memory buffer that is configured to retain the raw time-series signal).
As per claim 3, same as claim arguments above and Liu teaches:
 The system of Claim 1 wherein said extraction protocol identifies a data value in said buffer on which said new EDS begins and a data value in said buffer on which said new EDS ends (Liu: column 6, lines an example to randomly select a sample within time windows of  threshold size and  column 7, lines 50-66, as time-series signals  subject to compression may be raw time-series signals and/or may be time-series signals that are representative of certain portions of raw time-series signals such 

As per claim 4, same as claim arguments above and Liu teaches:
 The system of Claim 3 wherein said data value on which said new EDS ends is a fixed number of sample values from said data value on which said new EDS began (Liu: column 6, lines an example to randomly select a sample within time windows of  threshold size and  column 7, lines 50-66, as time-series signals  subject to compression may be raw time-series signals and/or may be time-series signals that are representative of certain portions of raw time-series signals such as first, second, third time-series signals, Figure 11 reference numbers 1102 (First Data Repository (buffer) and reference number 1104 (plurality of time series signals)).
As per claim 5, same as claim arguments above and Liu teaches:
The system of Claim 1 wherein said first similarity protocol computes a measure of a distance between two data segments and a similarity threshold, said two data segments being defined as being similar if said distance has a predetermined relationship with said similarity threshold (Liu: column 9, lines 1-19, as algorithm and the grouper component can utilize any suitable approximation algorithm in connection with selecting base signals and performing grouping of similar time-series signals).
As per claim 6, same as claim arguments above and Liu teaches:
The system of Claim 5 wherein said controller combines two of said RDSs in response to user input if said RDSs are similar to one another as determined by a second similarity protocol that is less restrictive than said first similarity protocol (Liu: column 8, lines 46-55, as Grouper component to group signals together that can be compressed well with amplitude scaling and interval sharing. The grouper component can analyze the time series signals and select at least one base signal, and thereafter group other time-series signals around the base signal.) , (Liu: column 9, lines 19-26, as grouper component can select different base signals and adjust groups. The groups can be computed for different time windows and window size adjusted.) and (Liu: column 9, lines 27-39, as The output grouper component can be a plurality of base and other time-series signals that are placed in groups that include one base signal. Thus, one base signal and a plurality of similar time-series signals.). 
As per claim 7, same as claim arguments above and Liu teaches:
 The system of Claim 5 wherein said controller generates a plurality of new RDSs from an existing RDS by comparing EDSs associated with that RDS with each other using a second similarity protocol that is more restrictive than said first similarity protocol (Liu: column 8, lines 46-55, as Grouper component to group signals together that can be compressed well with amplitude scaling and interval sharing. The grouper component can analyze the time series signals and select at least one base signal, and thereafter group other time-series signals around the base signal.) , (Liu: column 9, lines 19-26, as grouper component can select different base signals and adjust groups. The groups can be computed for different time windows and window size adjusted.) and (Liu: column 9, lines 27-39, as The output grouper component can be a plurality of base and other time-series signals that are placed in groups that include one base signal. Thus, one base signal and a plurality of similar time-series signals.). 


As per claim10, Liu teaches:  A method for operating a data processing system to analyze a data stream (Liu: column 3, lines 35-45) comprising an ordered sequence of data values for clusters of said signals (Liu: Figure 3, column 6, Lines 6-12, filter component receives the raw time-series signal), said method comprising:
sequentially receiving said data stream (Liu: Figure 3, column 6, Lines 6-12, filter component receives the raw time-series signal) and 
assigning an index to each data value as said data value is received (Liu: column 10, lines 15-17, as signal index, data organized corresponding to timestamps associated therewith. Looking up data based on timestamps);
storing a portion of said received data stream in a buffer (First Data Repository) and column 5, Lines 35-47, as First Data Repository can be a memory buffer that is configured to retain the raw time-series signal);
extracting a new EDS that satisfies an extraction protocol from said buffer (Liu: column 7, lines 50-66, as time-series signals  subject to compression may be raw time-series signals and/or may be time-series signals that are representative of certain portions of raw time-series signals such as first, second, third time-series signals, Figure 11 reference numbers 1102 (First Data Repository (buffer) and reference number 1104 (plurality of time series signals));
comparing said new EDS to each of a plurality of RDSs using a first similarity protocol  (Liu: column 8, lines 22-54, as create groups of time-series signals that are relatively similar and analyze multiple time-series signals in connection with placing said data processing system storing information identifying said new EDS in an RDS database if said first similarity protocol indicates that said new EDS is similar to one of said RDSs, and said data processing system creating a new RDS if said new EDS 1s not similar to any of said RDSs  (Liu: column 8, lines 46-55, as Grouper component to group signals together that can be compressed well with amplitude scaling and interval sharing. The grouper component can analyze the time series signals and select at least one base signal, and thereafter group other time-series signals around the base signal.) , (Liu: column 9, lines 19-26, as grouper component can select different base signals and adjust groups. The groups can be computed for different time windows and window size adjusted.) and (Liu: column 9, lines 27-39, as The output grouper component can be a plurality of base and other time-series signals that are placed in groups that include one base signal. Thus, one base signal and a plurality of similar time-series signals.). 
As per claim 11, same as claim arguments above and Liu teaches:
The method of Claim 10 wherein said extraction protocol identifies a data value in said buffer on which said new EDS begins and a data value in said buffer on which said new EDS ends (Liu: column 6, lines an example to randomly select a sample within time windows of  threshold size and  column 7, lines 50-66, as time-series signals  subject to compression may be raw time-series signals and/or may be time-series signals that are representative of certain portions of raw time-series signals such as first, second, third time-series signals, Figure 11 reference numbers 1102 (First Data Repository (buffer) and reference number 1104 (plurality of time series signals)).



As per claim 12, same as claim arguments above and Liu teaches:
The method of Claim 11 wherein said data value on which said new EDS ends is a fixed number of sample values from said data value on which said new EDS began (Liu: column 6, lines an example to randomly select a sample within time windows of  threshold size and  column 7, lines 50-66, as time-series signals  subject to compression may be raw time-series signals and/or may be time-series signals that are representative of certain portions of raw time-series signals such as first, second, third time-series signals, Figure 11 reference numbers 1102 (First Data Repository (buffer) and reference number 1104 (plurality of time series signals)).
As per claim 13, same as claim arguments above and Liu teaches:
The system of Claim 10 wherein said data processing system computes a measure of a distance between two data segments and a similarity threshold, said two data segments being defined as being similar if said distance has a predetermined relationship with said similarity threshold (Liu: column 9, lines 1-19, as algorithm and the grouper component can utilize any suitable approximation algorithm in connection with selecting base signals and performing grouping of similar time-series signals).
As per claim 14, same as claim arguments above and Liu teaches:
The method of Claim 13 wherein said data processing system combines two of said RDSs in response to user input if said RDSs are similar to one another as determined by a second similarity protocol that is less restrictive than said first similarity protocol (Liu: column 8, lines 46-55, as Grouper component to group signals together that can be compressed well with amplitude scaling and interval sharing. The grouper component can analyze the time series signals and select at least one base signal, and thereafter group other time-series signals around the base signal.) , (Liu: column 9, lines 19-26, as grouper component can select different base signals and adjust groups. The groups can be computed for different time windows and window size adjusted.) and (Liu: column 9, lines 27-39, as The output grouper component can be a plurality of base and other time-series signals that are placed in groups that include one base signal. Thus, one base signal and a plurality of similar time-series signals.). 
As per claim 15, same as claim arguments above and Liu teaches:
 The method of Claim 13 wherein said data processing system generates a plurality of new RDSs from an existing RDS by comparing EDSs associated with that RDS with each other using a second similarity protocol that is more restrictive than said first similarity protocol (Liu: column 8, lines 46-55, as Grouper component to group signals together that can be compressed well with amplitude scaling and interval sharing. The grouper component can analyze the time series signals and select at least one base signal, and thereafter group other time-series signals around the base signal.) , (Liu: column 9, lines 19-26, as grouper component can select different base signals and adjust groups. The groups can be computed for different time windows and window size adjusted.) and (Liu: column 9, lines 27-39, as The output grouper component can be a plurality of base and other time-series signals that are placed in groups that include one base signal. Thus, one base signal and a plurality of similar time-series signals.). 
As per claim 18, Liu teaches a computer readable memory containing instructions that cause a data processing system to execute a method to analyze a data stream  comprising an ordered sequence of data values for clusters of said signals (Liu: column 12, lines 26-29, as the acts described herein may be computer executable instructions that can be implemented by one or more processors and/or sored on a computer readable medium or media, column 3, lines 35-45,  Figure 3, column 6, Lines 6-12, filter component receives the raw time-series signal), said method comprising:
sequentially receiving said data stream (Liu: Figure 3, column 6, Lines 6-12, filter component receives the raw time-series signal) and 
assigning an index to each data value as said data value is received (Liu: column 10, lines 15-17, as signal index, data organized corresponding to timestamps associated therewith. Looking up data based on timestamps);
storing a portion of said received data stream in a buffer (First Data Repository) and column 5, Lines 35-47, as First Data Repository can be a memory buffer that is configured to retain the raw time-series signal);
extracting a new EDS from said buffer that satisfies an extraction protocol (Liu: column 7, lines 50-66, as time-series signals  subject to compression may be raw time-series signals and/or may be time-series signals that are representative of certain portions of raw time-series signals such as first, second, third time-series signals, Figure 11 reference numbers 1102 (First Data Repository (buffer) and reference number 1104 (plurality of time series signals));
comparing said new EDS to each of a plurality of RDSs using a first similarity protocol  (Liu: column 8, lines 22-54, as create groups of time-series signals that are said data processing system storing information identifying said new EDS in an RDS database if said first similarity protocol indicates that said new EDS is similar to one of said RDSs, and said data processing system creating a new RDS if said new EDS 1s not similar to any of said RDSs  (Liu: column 8, lines 46-55, as Grouper component to group signals together that can be compressed well with amplitude scaling and interval sharing. The grouper component can analyze the time series signals and select at least one base signal, and thereafter group other time-series signals around the base signal.) , (Liu: column 9, lines 19-26, as grouper component can select different base signals and adjust groups. The groups can be computed for different time windows and window size adjusted.) and (Liu: column 9, lines 27-39, as The output grouper component can be a plurality of base and other time-series signals that are placed in groups that include one base signal. Thus, one base signal and a plurality of similar time-series signals.). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,219,574 issued to Jie Liu et al. (“Liu”) and U.S. 6,047,298 issued to Taro Morishita (“Morishita”).
As per claim 8, same as claim arguments above and Liu does not explicitly teach wherein said controller generates a compressed data stream by replacing each EDS by a symbol representing said RDS that was found to be similar to that EDS. Morishita does teach this limitation at (Morishita: column 4, lines 31-44) as a text compression apparatus includes: an offset substitution compression unit to substitute a word of locally high frequency in the text with an introduction symbol which is a character string not present in the text from the second occurrence onward) . 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Liu system of a compressed representations of portions of time-series signals (Liu: column 3, lines 46-50) by utilizing the Morishita  substitution compression unit to substitute high frequency information with a symbol  in order to 

As per claim 16, same as claim arguments above and Liu does not explicitly teach The method of Claim 10 wherein said data processing system generates a compressed data stream by replacing each EDS by a symbol representing said RDS that was found to be similar to that EDS. Morishita does teach this limitation at (Morishita: column 4, lines 31-44) as a text compression apparatus includes: an offset substitution compression unit to substitute a word of locally high frequency in the text with an introduction symbol which is a character string not present in the text from the second occurrence onward) . 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Liu system of a compressed representations of portions of time-series signals (Liu: column 3, lines 46-50) by utilizing the Morishita  substitution compression unit to substitute high frequency information with a symbol  in order to provide compressed representations. One would have been motivated to make this modification because the Liu system describes receiving raw time-series signals and generating a plurality of compressed representations of time-series signals. As such, providing substitution of a symbol for high frequency data would significantly improve the compression rate as described by Morishita at column 2, lines 64-67. 

As per claim 19, same as claim arguments above and Liu does not explicitly teach The computer readable memory of Claim 18 wherein said data processing system generates a compressed data stream by replacing each EDS by a symbol representing said RDS that was found to be similar to that EDS. Morishita does teach this limitation at (Morishita: column 4, lines 31-44) as a text compression apparatus includes: an offset substitution compression unit to substitute a word of locally high frequency in the text with an introduction symbol which is a character string not present in the text from the second occurrence onward) . 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Liu system of a compressed representations of portions of time-series signals (Liu: column 3, lines 46-50) by utilizing the Morishita  substitution compression unit to substitute high frequency information with a symbol  in order to provide compressed representations. One would have been motivated to make this modification because the Liu system describes receiving raw time-series signals and generating a plurality of compressed representations of time-series signals. As such, providing substitution of a symbol for high frequency data would significantly improve the compression rate as described by Morishita at column 2, lines 64-67. 



Allowable Subject Matter
Claims 9, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675. The examiner can normally be reached Monday 8am-4:00pm, T, TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





                                                                                                                                                                                                        /S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        12/29/2021

/James E Richardson/Primary Examiner, Art Unit 2167